Cite as 2017 Ark. App. 187


                 ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No.CV-16-676

                                                   Opinion Delivered   March 29, 2017

DERAN FORD, AS                                     APPEAL FROM THE PULASKI
ADMINISTRATOR OF THE ESTATE                        COUNTY CIRCUIT COURT, SIXTH
OF HERMAN P. FORD, DECEASED,                       DIVISION
AND AS NEXT FRIEND ON BEHALF                       [NO. 60CV-14-4086]
OF INDYIA FORD, A MINOR
                    APPELLANT

V.
                                                   HONORABLE TIMOTHY DAVIS
NATASHA MILOJKOVIC, M.D.,                          FOX, JUDGE
MATTHEW STELIGA, M.D.,
THADDEUS BARTTER, M.D.,
TEKA BARTTER, A.P.N., AND KYLE
KALKWARF, M.D. 1
                       APPELLEES
                                                   DISMISSED WITHOUT PREJUDICE


                          BRANDON J. HARRISON, JUDGE

       Deran Ford, as administrator of the estate of Herman P. Ford, and as next friend on

behalf of Indyia Ford, a minor, appeals the Pulaski County Circuit Court’s grant of summary

judgment in favor of several doctor defendants. We dismiss the appeal without prejudice

for lack of a final, appealable order.

       On 26 September 2011, Herman Ford visited the emergency room (ER) at the

University of Arkansas for Medical Sciences (UAMS) for treatment of a chronic cough. A


       1
        We note that Thaddeus Bartter, M.D., and Teka Bartter, A.P.N., are not proper
appellees in this appeal, because Ford has not asserted any error on appeal in their dismissal
from the case. We also note that Ford does assert error in the grant of summary judgment
to Dr. Angela Pennisi, but she was not listed as an appellee.
                                               1
                                  Cite as 2017 Ark. App. 187

chest x-ray revealed a tumor in his chest, and the ER physician recommended that Ford be

further evaluated by an oncologist and that a chest CT be performed. Over the next year,

Ford was seen by several physicians and underwent chemotherapy treatment. In October

2012, he returned to UAMS and was hospitalized for twelve days due to his poor nutritional

status. He was discharged on October 24 but returned to the ER on October 29 suffering

from chest palpitations, shortness of breath, pneumonia, and severe dehydration. He later

went into cardiac arrest and died on 1 November 2012.

       On 24 October 2014, Deran Ford, Herman Ford’s brother, filed a complaint in the

Pulaski County Circuit Court alleging negligence and malpractice in Herman’s diagnosis

and care.    Ford’s complaint named eight doctors, a nurse practitioner, UAMS, the

University of Arkansas system (UA), and John Does 1–10. Between March 2015 and May

2016, all named parties except UA were either dismissed or granted summary judgment.

Deran has now appealed the summary judgment granted to four doctors: Drs. Kalkwarf,

Steliga, Milojkovic, and Pennisi.

       We cannot reach the merits of Ford’s argument, however, because we lack a final,

appealable order. The record indicates that UA was served on 19 February 2015, but there

is no indication in the record that UA was dismissed from the case. Whether an order is

final and subject to appeal is a jurisdictional question that our court will raise regardless of

whether the parties have addressed the issue. Ver Weire v. CNA Fin. Corp., 92 Ark. App.
353, 213 S.W.3d 646 (2005). An order is not final that adjudicates fewer than all the claims

or the rights and liabilities of fewer than all the parties. Id. Rule 54(b) allows a circuit court,

when it finds no just reason for delaying an appeal, to direct entry of a final judgment as to

                                                2
                                 Cite as 2017 Ark. App. 187

fewer than all the claims or parties by executing a certification of final judgment. Id. Absent

this required certification, however, any judgment, order, or other form of decision that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties

shall not terminate the action. Id. In this case, there is no final order with respect to UA,

a named and served defendant. Neither is there a Rule 54(b) certificate. Consequently, we

do not have jurisdiction to hear this appeal and must dismiss the case.

       We also take this opportunity to address Ford’s deficient addendum. Rule 4-2(8) of

the Rules of the Arkansas Supreme Court and Court of Appeals requires the addendum to

contain all documents in the record on appeal “that are essential for the appellate court to

confirm its jurisdiction, to understand the case, and to decide the issues on appeal.” Ford’s

addendum contains the orders granting summary judgment to Drs. Milojkovic, Pennisi,

Kalkwarf, and Steliga, but it does not include (1) the order granting UAMS’s motion to

dismiss; (2) the order granting Dr. Bhatti’s motion to dismiss; (3) the order granting summary

judgment to Dr. Bartter and Teka Bartter, APN; and (4) the order dismissing Drs. Rutlen

and Paydak. In addition, any order disposing of UA should also be in the addendum.

Without these orders, we cannot determine that all parties have been disposed of and

therefore confirm our jurisdiction.

       Finally, a motion to dismiss filed by Drs. Rutlen, Paydak, Bartter, Bhatti, and Teka

Bartter, APN, was filed with this court and submitted with the case. Based on Ford’s brief,

he has abandoned any appeal of these parties’ dismissal below; nevertheless, they are asking

this court to dismiss Ford’s appeal as to them “out of an abundance of caution.” We deny




                                               3
                                  Cite as 2017 Ark. App. 187

this motion without prejudice; these defendants are not parties on appeal, so we have

nothing to dismiss as to them.

       Dismissed without prejudice.

       GLADWIN and MURPHY, JJ., agree.

       Frances Morris Finley and Willard Proctor, Jr., for appellant.

       Mitchell, Woods, Selig, Gates & Woodyard, P.L.L.C., by: Jane W. Duke and Graham

Talley, for appellees Natasa Milojkovic, M.D., and Angela Pennisi, M.D.

       Friday, Eldredge & Clark, LLP, by: J. Adam Wells, for appellees Matthew Steliga,

M.D., and Kyle Kalkwarf, M.D.




                                                4